Name: Regulation (EEC) No 2972/75 of the Commission of 12 November 1975 amending Commission Regulation (EEC) No 208/70 laying down detailed rules for the application of measures to encourage the processing of oranges
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 295/ 16 Official Journal of the European Communities 14. 11 . 75 REGULATION (EEC) No 2972/75 OF THE COMMISSION of 12 November 1975 amending Commission Regulation (EEC) No 208/70 laying down detailed rules for the application of measures to encourage the processing of oranges Whereas the event giving entitlement to financial compensation for the processing of oranges occurs at the time of such processing ; whereas, however, it is difficult to establish the exact date on which a given batch was processed ; Whereas it has been established that most of the oranges are processed by the end of April each year at the latest ; whereas, therefore, to ensure uniform appli ­ cation of the system of financial compensation for such products, when calculating the amount in the national currency the rate of conversion obtaining on 1 May of each year should be applied ; Whereas to prevent fraud provision should be made for a reduction in financial compensation where an enterprise has not processed the total quantity of oranges purchased ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2601 /69 (*) of 18 December 1969 laying down special measures to encourage the processing of certain varie ­ ties of oranges, as last amended by Regulation (EEC) No 2483/75 (2 ) and in particular Articles 2 (3) and 3 (2) thereof ; Whereas, to encourage the processing of certain varie ­ ties of oranges and to improve the competitive posi ­ tion of the finished products in relation to imports from non-member countries, Regulation (EEC) No 2601 /69 was amended so that the system of financial compensation should be extended to the total quan ­ tity of this product used by the processing industry ; whereas the detailed rules for the payment of financial compensation for processing set out in Commission Regulation (EEC) No 208/70 (3 ) of 4 February 1970 laying down detailed rules for the application of measures to encourage the processing of oranges should therefore be amended accordingly ; Whereas, pursuant to Article 4 (2) of Council Regula ­ tion (EEC) No 1 134/68 (4 ) of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agri ­ cultural policy, for transactions carried out within the framework of the common agricultural policy the sum owed by a Member State or duly authorized body, expressed in the national currency and representing amounts fixed in units of account, shall be paid on the basis of the relationship between the unit of account and the national currency concerned which obtained when the transaction or part thereof was carried out ; Whereas under Article 6 of Regulation (EEC) No 1134/68 the date on which a transaction is carried out shall be considered to be that of the event as defined by Community rules, or in the absence of and pending the adoption of such rules, by the rules of the Member State concerned , in which the sum involved becomes due and payable ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 208/70 is deleted. Article 2 The following Article 7a shall be added to Regulation (EEC) No 208/70 : 'Article 7a The event within the meaning of Article 6 of Regulation (EEC) No 1134/68 in which financial compensation becomes due and payable shall be considered to occur on 1 May of each year.' Article 3 Article 9 of Regulation (EEC) No 208/70 is amended to read as follows : 'For each undertaking, financial compensation shall be granted for the total quantity processed under contract, subject as provided in Article 6 (2) (') OJ No L 324, 27 . 12. 1969, p. 21 . (2 ) OJ No L 254, 1 . 10 . 1975, p. 5 . (3 ) OJ No L 28 , 5 . 2 . 1970, p . 12 . (4 ) OJ No L 188 , 1.8 . 1968 , p . 1 . 14. 11 . 75 Official Journal of the European Communities No L 295/ 17 and on condition that the undertaking has actually processed the entire quantity purchased . If this condition is ' not fulfilled, compensation shall be reduced pro rata, except in cases of force majeure, by an amount corresponding to the differ ­ ence between the quantity processed and the total quantities purchased, using for such calculation the same classification of products as was made for the purposes of purchase under the processing contracts .' Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1975 . For the Commission P.J. LARDINOIS Member of the Commission